PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/744,313
Filing Date: 12 Jan 2018
Appellant(s): Xiong et al.



__________________
Luke A. Kilyk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4-10, 13, 18, 20, 21, 24, 27, 28, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2008/0194746).
With respect to claims 1, 2, 4, 6-9, and 13, Jiang discloses a rubber composition for use in a tire (abstract) and sulfur vulcanized rubber products (paragraph 0071).  Jiang teaches that a silane-reactive filler such as silica (paragraph 0060) is added in an amount of 5-100 phr (paragraph 0069).  Example 4 comprises a composite comprising 100 phr natural rubber, 58 phr silica, and 3 phr carbon black (Table 1) that exhibits T300/T100 of 7.10 which is greater than -0.24s + b of 4.91 (for b = 6.3) or 5.413 (for b = 6.8), tan delta 60 of 0.078 (Table 4) which is greater than calculation 0.0022s - c of 0.068 (based on s = 58 phr), and tensile strength of 31.4 MPa (Table 3) which is greater than -0.21s + d of 28.8 (for d = 41) or 29.2 (for d = 41.4).
Jiang exemplifies (Example 4) a composite with tan delta 60 of 0.078 which is greater than calculated tan delta 60 based on 0.0022s - c of 0.068 when s = 58 phr.  
However, Jiang teaches that a smaller tan delta 60 indicates better rolling resistance (paragraph 0112) and that silica can be added in amounts of 5-100 phr (paragraphs 0060 and 0069).  
Therefore, even though not exemplified, it would have been obvious to one of ordinary skill in the art and well within the capabilities one of ordinary skill in the art to make minor adjustments with 
With respect to claim 5, Jiang exemplifies (Example 4) a composition with T300/T100 of 7.10 which is greater than claimed 7.  
However, Jiang teaches that T300/T100 (same as M300/M100 recited by Jiang) that relatively high values of T300/T100 indicate improved reinforcement (paragraph 0011).  Other inventive examples have T300/T100 values as low as 5.31 (Table3).  
Therefore, even though not exemplified, it would have been obvious to one of ordinary skill in the art and also well within the capabilities of one of ordinary skill in the art to make adjustments with the amount of silica in order to obtain a lower T300/T100 given that the values are close and Jiang teaches the benefit of T300/T100 values as low as 5.31.
With respect to claim 10, Example 4 exhibit elongation at break of 486 % (Table 3) and tensile strength of 31.4 MPa which provides for elongation at break * tensile strength of 15260.
With respect to claims 18, 20, and 24, Jiang fails to disclose the swell index.
Even so, it is the examiner’s position that the swell index is representative of the amount of crosslinking/vulcanizing and therefore is readily controlled by one of ordinary skill in the art by optimizing and adjusting amounts of sulfur and other vulcanization additives such as accelerators.
Therefore, it would have been obvious to one of ordinary skill in the art to control the amount of crosslinking and obtain the claimed swell index.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With respect to claim 21, Example 5 exhibits T300/T100 of 5.31 which is greater than 4.75, calculated from -0.025s + 6.2 where s = 58, and elongation at break * tensile strength of 610 * 29 = 17690 which is greater than 15305, calculated from -211s + e where s = 58.

Regarding swell index, it is the examiner’s position that the swell index is representative of the amount of crosslinking/vulcanizing and therefore is readily controlled by one of ordinary skill in the art by optimizing and adjusting amounts of sulfur and other vulcanization additives such as accelerators.
Therefore, it would have been obvious to one of ordinary skill in the art to control the amount of crosslinking and obtain the claimed swell index.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding tan delta 60, Example 4 has tan delta 60 of 0.078 which is higher than claimed 0.05.
However, Jiang teaches that a smaller tan delta 60 indicates better rolling resistance (paragraph 0112).  Also, tan delta 60 is dependent on the amount of silica, and Jiang teaches that a range of amounts of silica are suitable, including as low as 5 phr and preferably 50-70 phr (paragraph 0069).
Therefore, even though not exemplified, it would have been well within the capabilities of one of ordinary skill in the art to control the tan delta 60 property by adjusting the amount of silica within preferred range and thereby obtain tan delta 60 of at most 0.05.
With respect to claim 60, the exemplified silica is precipitated silica (paragraph 0095).

(2) Response to Argument
Appellant argues that Jiang does not disclose an amount of silica other than exemplified 58 phr.
Jiang teaches that a silane-reactive filler such as silica (paragraph 0060) is added in an amount of 5-100 phr (paragraph 0069).   


Jiang teaches that a lower tan delta indicates better rolling resistance (paragraph 0112).  While the tan delta 60 exemplified by Jiang is not at most 0.068 as required by the claims, Jiang is not limited to its disclosure in the examples.  Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  While the exemplified amount of silica is 58 phr, Jiang teaches that silane-reactive filler (which includes silica) is present in an amount of 5-100 phr (paragraph 0069).  Given this range of amounts of silica includes amounts lower than exemplified 58 phr, it is therefore well within the disclosure of Jiang to minorly adjust the amounts of silica thus providing tan delta 60 that overlaps with the claimed amount. 

	Appellant argues that the examiner’s position that only a “minor adjustment in silica amount” is required to meet the instant claims has no basis in fact and is not supported by any data or documentation.
	In claim 1, tan delta 60 is limited by at most 0.0022s - c, wherein s is the amount of silica and c is 0.06.  In Example 4 of Jiang, s is 58 phr which provides for 0.0022s - c of 0.068 but the experimental tan delta 60 is 0.078 which is greater than calculated tan delta 60.  However, it is the examiner’s position that there these calculated tan delta values are not significantly different with only a minor adjustment in silica amount.  For example, when s is 63 phr, the calculated tan delta is 0.079 which is lower than the experimental tan delta 60 of Example 4.  An additional 5 phr of silica is considered to be a minor 

Appellant argues that that Jiang does not fairly teach a smaller tan delta 60 than exemplified and therefore cannot meet claimed limitation tan delta 60 of at most 0.0022s - c.
Jiang clearly teaches that a lower tan delta indicates better rolling resistance (paragraph 0112).  While the experimental tan delta 60 exemplified by Jiang is not at most 0.0676 as required by the claims, Jiang is not limited to its disclosure in the examples.  Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  The exemplified amount of silica is 58 phr, however, Jiang teaches that silane-reactive filler (which includes silica) is present in an amount of 5-100 phr (paragraph 0069).  Given this range of amounts of silica lower than exemplified 58 phr, it is therefore well within the disclosure of Jiang and well within the capabilities of one of ordinary skill in the art to adjust amounts of silica thus providing tan delta 60 that overlaps with the claimed values.

	Appellant argues that the declaration filed under 37 CFR 1.132 on 7/24/2020 establishes that there is difficulty in predicting rubbery property values based on silica loading and therefore the examiner’s position that decreased silica loading achieved claimed tan delta values is incorrect.
While the examiner agrees that the declaration illustrates that different rubber formulations and different silicas provide different targeted tan delta and therefore not generally predictable, this showing is not a proper comparison to the prior art rejection which only requires a minor adjustment of silica to modify the tan delta of the same composition.  Jiang clearly discloses that relatively low tan delta 60 provides improved rolling resistance (paragraph 0112) and teaches a value of tan delta 60 of 

Appellant argues (regarding claim 5) that Jiang fails to disclose T300/T100 of at most 7 because Example 4 has T300/T100 of 7.10.
Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Therefore, even though not exemplified, it would have been obvious to one of ordinary skill in the art to make adjustments with the amount of silica in order to obtain lower T300/T100 because Jiang teaches a range of amounts of silica and teaches the benefit of T300/T100 values as low as 5.31 from Table 3.  In paragraph 0111, T300/T100 is taught to be indicative of reinforcement properties, i.e., a parameter that can be adjusted.  While Example 5 which has T300/T100 of 5.3 also has tan delta 60 of 0.157 and therefore not within the scope of the claims, the examiner maintains that the examples are only preferred embodiments and cannot be relied upon as not teaching other embodiments.  Specifically, Jiang teaches that T300/T100 and tan delta 60 are representative of properties that can be obtained by adjusting amounts of silica.  Therefore, it would 

Appellant argues that Jiang fails to disclose or suggest a swell index recited in claim 18, 20, 24, 27, and 28.
Attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  Swell index is defined in paragraph 00097 of the instant specification as being representative of the amount of crosslinking from vulcanization process.  Therefore, it is appropriate for the examiner to determine that swell index is representative of the amount of crosslinking/vulcanization and therefore readily controlled by one of ordinary skill in the art from the disclosure of Jiang which discloses the use of crosslinking/vulcanizing. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                  

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700
                                                                                                                                                                                         Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.